John D. Bennett, S.
In this proceeding for a construction, the decision of this court dismissing the petition was affirmed by the Appellate Division, Second Department (8 A D 2d 829), with costs payable from the estate to all parties filing separate briefs.
The petitioner now seeks to tax a bill of costs to which several objections have been made by the respondents. Those objections are disposed of as follows:
1. Objection to the amount requested for term fees has been
conceded to be inaccurate and is reduced to the agreed amount of $10. , ;
2. Objection to charges for “ Author’s alterations” or corrections appearing in all three printer’s bills is sustained and those amounts, totaling $163, are disallowed (Matter of Greek-more, 2 Misc 2d 789; Matter of Fowler, 180 Misc. 786; Matter of Weiman, 152 Misc. 385).
3. Objection to charges for printing more than the required copies of the record on appeal, appellant’s brief and reply brief is sustained (Byrnes v. Labagh, 12 N. Y. Civ. Pro. 417). The charges for serving and filing the record on appeal and briefs are also disallowed as an improper item of disbursement.
The court accepts as accurate the mathematical computations resulting in a reduction of the three printing bills in accordance with this decision as they are set forth in the respondents’ brief with respect to the taxation of costs. This reduces the bill dated January 20, 1959 to $1,552.96; the bill dated February 3, 1959 to $194.88, and the bill dated March 27,1959 to $62.32.
*9534. The objection to the petitioner’s taxation of the official stenographer’s minutes of the hearings before this court in the amount of $90 is overruled (Matter of Chelrob, Inc. v. Barrett, 180 Misc. 314).
Costs are allowed in the total amount of $2,002.16 including costs of $100 and disbursements of $1,902.16.
Settle order on five days’ notice.